                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF PUERTO RICO

    ANGEL RUIZ RIVERA                                CIVIL NO. 20-CV-1715

            Plaintiff                                JURY DEMAND
                                                     AGE DISCRIMINATION;
                            v.                       SEX / GENDER DISCRIMINATION
                                                     RETALIATION;
    ICF INCORPORATED, L.L.C;                         UNPAID    WAGES,    LUNCH   AND
    ABC Insurance Company;                           OVERTIME.
    Person A, B and C

            Defendants,


                     MOTION REGARDING PLAINTIFF’S REQUEST FOR THE
                          APPOINTMENT OF PRO BONO COUNSEL

TO THE HONORABLE COURT:

           NOW COMES the undersigned attorney and very respectfully STATES, ALLEGES

AND REQUESTS:

1.         On July 7, 2020, Plaintiff filed case 20-CV-01316 (JAG) along with a Motion requesting

authorization to proceed In Forma Pauperis.1

2.         Upon the presentation of a Motion Requesting the Appointment of Counsel, the Court

granted Plaintiff’s request and appointed the undersigned attorney as Plaintiff’s pro bono

counsel. See Exhibit 1.

3.         Although the case 20-CV-01316 (JAG) was not remanded to an administrative forum

within the meaning of Local Rule 83L(o), a notice of voluntary dismissal without prejudice was

filed in order to proceed to file an administrative charge before the Equal Opportunity

Commission. The Court granted such dismissal without prejudice.2


1
    See Case 20-cv-01316, Dockets 1 and 2.
2
    See Case 20-cv-01316, Docket 9.


                                                 1
4.      The administrative charge was, subsequently, filed before the EEOC who has issued

Plaintiff a right to sue letter. See Exhibit 2.

5.      The undersigned filed the above captioned case, on behalf of Plaintiff, in fulfillment of

his obligation pursuant to the pro bono appointment made by the Court in case 20-CV-01316

(JAG) and not pursuant to a professional services contract signed by and among the Plaintiff and

the undersigned.

6.      Plaintiff has sought authorization to litigate the above captioned case In Forma Pauperis

(IFP) and has, also, requested the appointment of pro bono counsel in the same.

7.      The present filing is made in order to inform and assist the Court in its determination as

to Plaintiff’s motion to litigate IFP and/or his request for appointment of Counsel.

RESPECTFULLY SUBMITTED

In San Juan, Puerto Rico, on December 14, 2020.

WHEREFORE, the undersigned counsel respectfully request this Honorable Court take notice

of the aforementioned..



                                                      S/ David K. Rodríguez Encarnacion
                                                      USDC Num. 215707
                                                      P.O. Box 29477
                                                      San Juan, P.R., 00929-0477
                                                      Tel. (787) 775-5759
                                                      Fax. (787) 782-9377
                                                      Email: dkre@me.com




                                                  2
